Order entered May 1, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00501-CV

                IN THE INTEREST OF A.H.J., A.H. AND A.H., CHILDREN

                        On Appeal from the County Court at Law No. 1
                                  Kaufman County, Texas
                              Trial Court Cause No. 87976CC

                                             ORDER
       We GRANT court reporter Becky Wheeler’s April 29, 2015 request for extension of time

to file reporter’s record and ORDER the record be filed no later than May 11, 2015. See TEX. R.

APP. P. 35.3(c).    No further extensions will be granted absent exigent circumstances.      If

necessary, the trial court must arrange for a substitute reporter. See id. 28.4(b)(1).

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dennis

Jones, Presiding Judge of County Court at Law No. 1; Ms. Wheeler; and counsel for the parties.




                                                        /s/   ROBERT M. FILLMORE
                                                              PRESIDING JUSTICE